
	
		II
		112th CONGRESS
		2d Session
		S. 2274
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Roberts (for
			 himself, Ms. Stabenow, and
			 Mr. Conrad) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to establish a
		  nonprofit corporation to be known as the Foundation for Food and Agriculture
		  Research.
	
	
		1.Foundation for Food and
			 Agriculture Research
			(a)DefinitionsIn
			 this section:
				(1)BoardThe
			 term Board means the Board of Directors described in subsection
			 (e).
				(2)DepartmentThe
			 term Department means the Department of Agriculture.
				(3)FoundationThe
			 term Foundation means the Foundation for Food and Agriculture
			 Research established under subsection (b).
				(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Establishment
				(1)In
			 generalThe Secretary shall establish a nonprofit corporation to
			 be known as the Foundation for Food and Agriculture
			 Research.
				(2)Status
					(A)Tax-exempt
			 statusThe Foundation shall be considered to be an entity
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt
			 from taxation under section 501(a) of such Code.
					(B)LimitationThe
			 Foundation shall not be an agency or instrumentality of the United States
			 Government.
					(c)PurposesThe purposes of the Foundation shall
			 be—
				(1)to advance the
			 research mission of the Department by supporting agricultural research
			 activities focused on addressing key problems of national and international
			 significance including—
					(A)plant health,
			 production, and plant products;
					(B)animal health,
			 production, and products;
					(C)food safety,
			 nutrition, and health;
					(D)renewable energy,
			 natural resources, and the environment;
					(E)agricultural and
			 food security;
					(F)agriculture
			 systems and technology; and
					(G)agriculture
			 economies and rural communities; and
					(2)to foster
			 collaboration with agricultural researchers from the Federal Government,
			 institutions of higher education, industry, and nonprofit organizations.
				(d)Duties
				(1)In
			 generalThe Foundation shall—
					(A)award grants to,
			 or enter into contracts, memoranda of understanding, or cooperative agreements
			 with, scientists and entities, which may include agricultural research agencies
			 in the Department, university consortia, public-private partnerships,
			 institutions of higher education, nonprofit organizations, and industry, to
			 efficiently and effectively advance the goals and priorities of the
			 Foundation;
					(B)in consultation
			 with the Secretary—
						(i)identify existing
			 and proposed Federal intramural and extramural research and development
			 programs relating to the purposes of the Foundation described in subsection
			 (c); and
						(ii)coordinate
			 Foundation activities with those programs so as to minimize duplication of
			 existing efforts;
						(C)identify unmet
			 and emerging agricultural research needs after reviewing the Roadmap for
			 Agricultural Research, Education and Extension as required by section 7504 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7614a);
					(D)facilitate
			 technology transfer and release of information and data gathered from the
			 activities of the Foundation to the agricultural research community;
					(E)promote and
			 encourage the development of the next generation of agricultural research
			 scientists; and
					(F)carry out such
			 other activities as the Board determines to be consistent with the purposes of
			 the Foundation.
					(2)AuthorityThe
			 Foundation shall be the sole entity responsible for carrying out the activities
			 described in this subsection.
				(3)Relationship to
			 other activitiesThe activities described in paragraph (1) shall
			 be supplemental to any other activities at the Department and shall not preempt
			 any authority or responsibility of the Department under another provision of
			 law.
				(e)Board of
			 directors
				(1)EstablishmentThe
			 Foundation shall be governed by a Board of Directors.
				(2)Composition
					(A)In
			 generalThe Board shall be composed of appointed and ex-officio,
			 nonvoting members.
					(B)Ex-officio
			 membersThe ex-officio members of the Board shall be the
			 following individuals or designees:
						(i)The
			 Secretary.
						(ii)The Under
			 Secretary of Agriculture for Research, Education, and Economics.
						(iii)The
			 Administrator of the Agricultural Research Service.
						(iv)The Director of
			 the National Institute of Food and Agriculture.
						(v)The
			 Director of the National Science Foundation.
						(C)Appointed
			 members
						(i)In
			 generalThe ex-officio members of the Board under subparagraph
			 (B) shall, by majority vote, appoint to the Board 15 individuals, of
			 whom—
							(I)8 shall be
			 selected from a list of candidates to be provided by the National Academy of
			 Sciences; and
							(II)7 shall be
			 selected from lists of candidates provided by industry.
							(ii)Requirements
							(I)ExpertiseThe
			 ex-officio members shall ensure that a majority of the members of the Board
			 have actual experience in agricultural research and, to the extent practicable,
			 represent diverse sectors of agriculture.
							(II)LimitationNo
			 employee of the Federal Government may serve as an appointed member of the
			 Board under this subparagraph.
							(III)Not Federal
			 employmentAppointment to the Board under this subparagraph shall
			 not constitute Federal employment.
							(iii)AuthorityAll
			 appointed members of the Board shall be voting members.
						(D)ChairThe
			 Board shall, from among the members of the Board, designate an individual to
			 serve as Chair of the Board.
					(3)Initial
			 meetingNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall convene a meeting of the ex-officio members of
			 the Board—
					(A)to incorporate
			 the Foundation; and
					(B)to appoint the
			 members of the Board in accordance with paragraph (2)(C)(i).
					(4)Duties
					(A)In
			 generalThe Board shall—
						(i)establish bylaws
			 for the Foundation that, at a minimum, include—
							(I)policies for the
			 selection of future Board members, officers, employees, agents, and contractors
			 of the Foundation;
							(II)policies,
			 including ethical standards, for—
								(aa)the
			 acceptance, solicitation, and disposition of donations and grants to the
			 Foundation; and
								(bb)the
			 disposition of assets of the Foundation, including appropriate limits on the
			 ability of donors to designate, by stipulation or restriction, the use or
			 recipient of donated funds;
								(III)policies that
			 would subject all employees, fellows, trainees, and other agents of the
			 Foundation (including members of the Board) to the conflict of interest
			 standards under section 208 of title 18, United States Code;
							(IV)policies for
			 writing, editing, printing, publishing, and vending of books and other
			 materials;
							(V)policies for the
			 conduct of the general operations of the Foundation, including a cap on
			 administrative expenses for recipients of a grant, contract, or cooperative
			 agreement from the Foundation; and
							(VI)specific duties
			 for the Executive Director;
							(ii)prioritize and
			 provide overall direction for the activities of the Foundation;
						(iii)evaluate the
			 performance of the Executive Director; and
						(iv)carry out any
			 other necessary activities regarding the Foundation.
						(B)Establishment
			 of bylawsIn establishing bylaws under subparagraph (A)(i), the
			 Board shall ensure that the bylaws do not—
						(i)reflect
			 unfavorably on the ability of the Foundation to carry out the duties of the
			 Foundation in a fair and objective manner; or
						(ii)compromise, or
			 appear to compromise, the integrity of any governmental agency or program, or
			 any officer or employee employed by or involved in a governmental agency or
			 program.
						(5)Terms and
			 vacancies
					(A)Terms
						(i)In
			 generalThe term of each member of the Board appointed under
			 paragraph (2)(C) shall be 5 years.
						(ii)Partial
			 termsIf a member of the Board does not serve the full term
			 applicable under clause (i), the individual appointed to fill the resulting
			 vacancy shall be appointed for the remainder of the term of the predecessor of
			 the individual.
						(iii)TransitionA
			 member of the Board may continue to serve after the expiration of the term of
			 the member until a successor is appointed.
						(B)VacanciesAny
			 vacancy in the membership of the Board shall be filled in the manner in which
			 the original position was made and shall not affect the power of the remaining
			 members to execute the duties of the Board.
					(6)CompensationMembers
			 of the Board may not receive compensation for service on the Board but may be
			 reimbursed for travel, subsistence, and other necessary expenses incurred in
			 carrying out the duties of the Board.
				(7)Meetings and
			 quorumA majority of the members of the Board shall constitute a
			 quorum for purposes of conducting business of the Board.
				(f)Administration
				(1)Executive
			 Director
					(A)In
			 generalThe Board shall hire an Executive Director who shall
			 carry out such duties and responsibilities as the Board may prescribe.
					(B)ServiceThe
			 Executive Director shall serve at the pleasure of the Board.
					(2)Administrative
			 powers
					(A)In
			 generalIn carrying out this section, the Board, acting through
			 the Executive Director, may—
						(i)adopt, alter, and
			 use a corporate seal, which shall be judicially noticed;
						(ii)hire, promote,
			 compensate, and discharge 1 or more officers, employees, and agents, as may be
			 necessary, and define the duties of the officers, employees, and agents;
						(iii)solicit and
			 accept any funds, gifts, grants, devises, or bequests of real or personal
			 property made to the Foundation, including such support from private
			 entities;
						(iv)prescribe the
			 manner in which—
							(I)real or personal
			 property of the Foundation is acquired, held, and transferred;
							(II)general
			 operations of the Foundation are to be conducted; and
							(III)the privileges
			 granted to the Board by law are exercised and enjoyed;
							(v)with the consent
			 of the applicable executive department or independent agency, use the
			 information, services, and facilities of the department or agency in carrying
			 out this section;
						(vi)enter into
			 contracts with public and private organizations for the writing, editing,
			 printing, and publishing of books and other material;
						(vii)hold,
			 administer, invest, and spend any gift, devise, or bequest of real or personal
			 property made to the Foundation;
						(viii)enter into
			 such contracts, leases, cooperative agreements, and other transactions as the
			 Board considers appropriate to conduct the activities of the Foundation;
						(ix)modify or
			 consent to the modification of any contract or agreement to which the
			 Foundation is a party or in which the Foundation has an interest;
						(x)take such action
			 as may be necessary to obtain patents and licenses for devices and procedures
			 developed by the Foundation and employees of the Foundation;
						(xi)sue and be sued
			 in the corporate name of the Foundation, and complain and defend in courts of
			 competent jurisdiction;
						(xii)appoint other
			 groups of advisors as may be determined necessary to carry out the functions of
			 the Foundation; and
						(xiii)exercise such
			 other incidental powers as are necessary to carry out the duties and functions
			 of the Foundation in accordance with this section.
						(B)LimitationNo
			 appointed member of the Board or officer or employee of the Foundation or of
			 any program established by the Foundation (other than ex-officio members of the
			 Board) shall exercise administrative control over any Federal employee.
					(3)Records
					(A)AuditsThe
			 Foundation shall—
						(i)provide for
			 annual audits of the financial condition of the Foundation; and
						(ii)make the audits,
			 and all other records, documents, and other papers of the Foundation, available
			 to the Secretary and the Comptroller General of the United States for
			 examination or audit.
						(B)Reports
						(i)Annual report
			 on foundation
							(I)In
			 generalNot later than 5 months following the end of each fiscal
			 year, the Foundation shall publish a report for the preceding fiscal year that
			 includes—
								(aa)a
			 description of Foundation activities, including accomplishments; and
								(bb)a
			 comprehensive statement of the operations and financial condition of the
			 Foundation.
								(II)Financial
			 conditionEach report under subclause (I) shall include a
			 description of all gifts or grants to the Foundation of real or personal
			 property or money, which shall include—
								(aa)the
			 source of the gifts or grants; and
								(bb)any
			 restrictions on the purposes for which the gift or grant may be used.
								(III)AvailabilityThe
			 Foundation shall—
								(aa)make
			 copies of each report submitted under subclause (I) available for public
			 inspection; and
								(bb)on
			 request, provide a copy of the report to any individual.
								(IV)Public
			 meetingThe Board shall hold an annual public meeting to
			 summarize the activities of the Foundation.
							(ii)Grant
			 reportingAny recipient of a grant under subsection (d)(1)(A)
			 shall provide the Foundation with a report at the conclusion of any research or
			 studies conducted the describes the results of the research or studies,
			 including any data generated.
						(4)Integrity
					(A)In
			 generalTo ensure integrity in the operations of the Foundation,
			 the Board shall develop and enforce procedures relating to standards of
			 conduct, financial disclosure statements, conflict of interest (including
			 recusal and waiver rules), audits, and any other matters determined appropriate
			 by the Board.
					(B)Financial
			 conflicts of interestAny individual who is an officer, employee,
			 or member of the Board is prohibited from any participation in deliberations by
			 the Foundation of a matter that would directly or predictably affect any
			 financial interest of—
						(i)the
			 individual;
						(ii)a
			 relative (as defined in section 109 of the Ethics in Government Act of 1978 (5
			 U.S.C. App.)) of that individual; or
						(iii)a
			 business organization or other entity in which the individual has an interest,
			 including an organization or other entity with which the individual is
			 negotiating employment.
						(5)Intellectual
			 propertyThe Board shall adopt written standards to govern
			 ownership of any intellectual property rights derived from the collaborative
			 efforts of the Foundation.
				(6)LiabilityThe
			 United States shall not be liable for any debts, defaults, acts, or omissions
			 of the Foundation nor shall the full faith and credit of the United States
			 extend to any obligations of the Foundation.
				
